Citation Nr: 1003667	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-36 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
July 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2005 rating decision in which the RO denied 
service connection for a right inguinal hernia.  In 
March 2005, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in September 2005, 
and the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2005.

In January 2007, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO.  
Unfortunately, a transcript of that hearing is not of record.  
The Veteran was informed that a transcript of his Board 
hearing was unavailable, and given the opportunity for 
another hearing; however, in a November 2009  response , he 
expressed his desire for the Board to proceed with 
adjudication of his case.

For the reason expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold for determining whether the evidence "indicates" 
that there "may" be a nexus between a current disability 
and an in-service event, injury, or disease is a low one.  
McLendon, 20 Vet. App. at 83.  Under the circumstances of 
this case, the Board finds that medical examination and an 
opinion by an appropriate physician would be helpful in 
resolving the claim for service connection.

In this case, the service treatment records reflect that the 
Veteran was injured while on a river patrol in Vietnam in 
June 1968.  Due to incoming mortars, the Veteran received 
shrapnel wounds to his back.

In February 1970, the Veteran underwent a right inguinal 
hernioplasty at a VA hospital.  It was noted that the right 
inguinal hernia was asymptomatic and was found during a 
physical examination for admission to the Police Academy.

On VA examination in November 2004, the Veteran reported that 
he was wounded by heavy artillery fire in 1968 while in the 
military.  He said that the blast occurred behind him, and 
that he was thrown into equipment.  The Veteran expressed his 
belief that he could have sustained an injury that caused the 
right inguinal hernia.  The examiner diagnosed status post 
right inguinal hernia and repair.

In this case, the collective evidence-in particular, the 
documented in-service injury, the Veteran's comments made to 
the November 2004 examiner concerning the circumstances 
surrounding that injury, and the November 2004 examiner's 
diagnosis-tends to  suggest that the inguinal hernia 
repaired in 1970 may have had its origins in service.  
However, the record includes no actual opinion addressing the 
medical relationship, if any, between current residuals of a 
right inguinal hernia, and service.  Under these 
circumstances, the Board finds that a medical opinion-based 
on full consideration of the Veteran's documented medical 
history and assertions, and supported by clearly-stated 
rationale-would be helpful in resolving the claim for 
service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159; McLendon,  20 Vet. App. at 79.

The Veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the claim for service connection for a right 
inguinal hernia (as the original claim will be considered on 
the basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2009).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The letter to the Veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly indicate 
whether the Veteran has current residuals 
of a right inguinal hernia.  If so, the 
examiner should provide an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the Veteran's right 
inguinal hernia (that was repaired in 
1970) and any current residuals are the 
result of disease or injury incurred or 
aggravated in service-particularly,  the 
1968 injury in which the Veteran sustained 
a shell fragment wound to the back, as 
that injury has been described by the 
Veteran.  In rendering the requested 
opinion, the physician should specifically 
consider the in- and post-service 
treatment records, as well as the 
Veteran's contentions. 

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


